NO. 07-11-0247-CR

                               IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL B

                                   JANUARY 23, 2012


                                   JERARDO MATA,

                                                               Appellant
                                          v.

                                 THE STATE OF TEXAS,

                                                               Appellee
                           _____________________________

              FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

         NO. A18649-1012; HONORABLE EDWARD LEE SELF, PRESIDING


                                 Memorandum Opinion


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Appellant Jerardo Mata contends the evidence is insufficient to support his

conviction of aggravated perjury. We disagree and affirm the judgment.

       We review challenges to the sufficiency of the evidence under the standard

discussed in Brooks v. State, 323 S.W.3d 893 (Tex. Crim. App. 2010) to which we refer

the parties. Appellant claims the evidence is insufficient to show that he formed the

requisite intent to deceive or that he even knew the meaning of his response which was

found to constitute perjury.
       The State was required to prove that, with the intent to deceive and with

knowledge of the statement’s meaning, appellant made a false statement under oath

which was required to be made under oath, it was made during or in connection with an

official proceeding, and it was material. TEX. PENAL CODE ANN. §§37.02(a) & 37.03(a)

(West 2011). The false statement occurred during a bond reduction hearing in Cause

No. A37570-1011 when appellant stated that he had not previously been convicted of

assault on Mary Alice Cantu.

       Intent and knowledge may be inferred from a person’s words, acts, and conduct.

Hart v. State, 89 S.W.3d 61, 64 (Tex. Crim. App. 2002). In this instance, the transcript

from the bond reduction hearing shows that appellant was questioned about whether he

had pled guilty to a domestic violence assault in Bexar County in 2008. He admitted he

had, but his testimony was unclear as to whether the victim of that assault had been

Mary Alice Cantu. However, in denying the motion to reduce his bond, the trial court

took judicial notice “that the alleged victim of the offense for which the defendant is

incarcerated is the same person as that on a previous assault conviction.” Before the

hearing was adjourned, appellant sought to re-open the hearing, and appellant was

specifically asked if “that individual” he pled guilty for assaulting in San Antonio “is the

same individual you are charged with in this current case?” Appellant responded “[n]o”

and stated he could not remember the identity of the victim.       He then again affirmed

that he did not “have a prior conviction for Ms. Cantu . . . [i]n the State of Texas or

anywhere else in the world.” Thereafter, the trial court took its “original finding back”

and reduced the bond. Evidence was admitted at trial that appellant did have a 2008

conviction for assault on Mary Alice Cantu.

                                              2
        Appellant’s original unclear answer1 which resulted in a denial of his request for a

bond reduction and his subsequent unequivocal denial of any prior conviction of assault

on Cantu could have been construed by the jury as being made with knowledge and the

intent to lie in order to obtain a bond reduction. Admittedly, there was evidence that

appellant suffered from schizoaffective disorder which could make communication with

appellant difficult particularly when he was under stress. There was also evidence that

appellant had another charge for assault on Cantu in 2008 that was dismissed, and he

could have been confused as to which assault the State was referring. Nevertheless, it

was for the jury and not us to determine those matters. Viewed in its most favorable

light, there is legally sufficient evidence.

        Accordingly, the judgment is affirmed.



                                                         Brian Quinn
                                                         Chief Justice
Do not publish.




        1
         Appellant responded to the question as to whom the victim was by saying: “Let me see. I was
locked up that one time when the judge told me that you need to plead guilty, get out, you - - you should
have been gone.” The prosecutor then asked, “Mary Alice Cantu?” Appellant responded: “I guess - -
another one. The same thing I am going through here. I got another case, an aggravated assault on her,
and was in jail 422 days and then she just finally told the DA ‘I lied about everything, he never assaulted
me . . . .’ Only, well, after a year and two months in the county jail, the DA dismissed my case, my
charges.”

                                                    3